Name: 2006/190/EC: Commission Decision of 1 March 2006 amending Decision 97/808/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards floorings (notified under document number C(2006) 553) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  building and public works;  technology and technical regulations
 Date Published: 2006-03-08; 2007-05-08

 8.3.2006 EN Official Journal of the European Union L 66/47 COMMISSION DECISION of 1 March 2006 amending Decision 97/808/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards floorings (notified under document number C(2006) 553) (Text with EEA relevance) (2006/190/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, Whereas: (1) The table for product family FLOORINGS (2/2) in Annex III of Commission Decision 97/808/EC of 20 November 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards floorings (2) wrongly attributes attestation of conformity system 3 to class FFL. (2) Decision 97/808/EC should therefore be amended accordingly. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 Annex III to Decision 97/808/EC is amended as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 March 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ L 331, 3.12.1997, p. 18. Decision as last amended by Decision 2001/596/EC (OJ L 209, 2.8.2001, p. 33). ANNEX In Annex III to Decision 97/808/EC the table and the text relating to product family FLOORINGS (2/2), are replaced by the following: PRODUCT FAMILY FLOORINGS (2/2) Systems of attestation of conformity For the products and intended uses listed below, CEN/CENELEC are requested to specify the following systems of attestation of conformity in the relevant harmonised standards: Products Intended uses Levels or classes Reaction to fire Attestation of conformity systems Rigid flooring products (A) Components Paving units, tiles mosaics, parquet, decking of mesh or sheet, floor gratings, rigid laminated floorings, wood based products (B) Load bearing systems put on the market as kits Raised access floors, cavity floors For internal uses including enclosed public transport premises A1FL (1)  A2FL (1)  BFL (1)  CFL (1) 1 (2) A1FL (3)  A2FL (3)  BFL (3)  CFL (3)  DFL  EFL 3 (4) (A1FL to EFL) (5), FFL 4 (6) Resilient and textile floorings Homogenous and heterogeneous resilient floor coverings supplied either in tile, sheet or roll form (textile floor covering including tiles; plastic and rubber sheets (aminoplastic thermosetting floorings); linoleum and cork; anti-static sheet; floor loose laid tiles; resilient laminated floorings) For internal uses A1FL (1)  A2FL (1)  BFL (1)  CFL (1) 1 (2) A1FL (3)  A2FL (3)  BFL (3)  CFL (3)  DFL  EFL 3 (4) (A1FL to EFL) (5), FFL 4 (6) Resilient and textile floorings Homogenous and heterogeneous resilient floor coverings supplied either in tile, sheet or roll form (textile floor covering including tiles; plastic and rubber sheets (aminoplastic thermosetting floorings); linoleum and cork; anti-static sheet; floor loose laid tiles; resilient laminated floorings) For external uses  4 (6) Floor screed materials For internal uses A1FL (1)  A2FL (1)  BFL (1)  CFL (1) 1 (2) A1FL (3)  A2FL (3)  BFL (3)  CFL (3)  DFL  EFL 3 (4) (A1FL to EFL) (5), FFL 4 (6) For external uses  4 (6) The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents). In those cases the verification of such characteristic must not be imposed on the manufacturer if he does nor wish to declare the performance of the product in that respect. (1) Products/materials for which a clearly identifiable stage in the production process results in an improvement of the reaction to fire classification (e.g. an addition of fire retardants or a limiting of organic material). (2) System 1: See Annex III, Section 2, point (i), of Directive 89/106/EEC without audit-testing of samples. (3) Products/materials not covered by footnote 1. (4) System 3: See Annex III, Section 2, point (ii), of Directive 89/106/EEC, second possibility. (5) Products/materials that do not require to be tested for reaction to fire (e.g. Products/materials of Classes A1 according to Commission Decision 96/603/EC (OJ L 267, 19.10.1996, p. 23)). (6) System 4: See Annex III, Section 2, point (ii), of Directive 89/106/EEC, third possibility.